Exhibit 99.2 FIVE-YEAR PERFORMANCE GRAPH 1 The following graph compares the performance of our Common Units with the performance of the S&P 500 Index, the Alerian MLP Index and a peer group index for the period of the five fiscal years commencing September 24, 2011. The graph assumes that at the beginning of the period, $100 was invested in each of (1) our Common Units, (2) the S&P 500 Index, (3) the Alerian MLP Index, and (4) the peer group, and that all distributions or dividends were reinvested.
